185 S.E.2d 596 (1972)
13 N.C. App. 431
STATE of North Carolina
v.
Michael Clark KISTLER.
No. 7110SC713.
Court of Appeals of North Carolina.
January 12, 1972.
*597 Atty. Gen. Robert Morgan by Associate Atty. Gen. William Lewis Sauls, for the State.
Walter L. Horton, Jr., Raleigh, for defendant appellant.
VAUGHN, Judge.
Defendant's assignments of error directed to the admission into evidence of the money order receipts are overruled. We hold that, under the circumstances of this case, the admission of the receipts did not constitute prejudicial error.
Defendant's next assignment of error, that the court failed to grant his motion for nonsuit, is overruled. Although the defendant was not present in his residence at the time the drugs were seized, the State's evidence was plenary to show that defendant possessed the drugs within the meaning of the statute. See State v. Allen, 279 N.C. 406, 183 S.E.2d 680, and authorities cited. See also Ritter v. Commonwealth, 210 Va. 732, 173 S.E.2d 799, a case where the facts, in many respects, are similar to those in the case at hand.
Defendant's remaining assignments of error have been carefully considered and the same are overruled. Defendant received a fair trial free of prejudicial error.
No error.
BROCK and BRITT, JJ., concur.